Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.    A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed 3/18/21 in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's amendment and remarks filed 3/18/21 have been entered.
 
2.   Claims 13-16, 52, 53, and 57-61 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claims 2, 3, 9-11, and 62 are under examination.

3.   Upon reconsideration and in view of Applicant’s amendment the previous rejections under 35 U.S.C. 112(a) and for an improper Markush grouping have been withdrawn.

4.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.   Claim 2, 9, and 11 stand rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/125256 (IDS).

WO 2014/125256 teaches gold nanoparticles comprising a corona, said corona comprising a carbohydrate, the insulin B9-16 peptide, and glutathione for the treatment of autoimmune disorders (see particularly, pages 3, 6, and 9).  Particles of from 0.5nm to 5nm in size are taught (see particularly, page 15).  The reference further teaches ligands connected to the particle employing a variety of linkers (see particularly, page 8). 

While the reference does not teach the range of percentages of the antigen, carbohydrate, and glutathione of the claims, the determination of the optimal percentages of each nanoparticle component, as well as the selection of any particular linker, comprises only routine optimization and would have fallen well within the purview of the routinely skilled artisan at the time of filing.  As set forth in M.P.E.P. 2144.05:
“Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. 

Applicant’s arguments filed 3/18/21 have been fully considered but are not found persuasive.  Applicant argues that the nanoparticles of the instant claims have a different intended use than those of the prior art.

Applicant is advised that it is the limitations recited in the claims that are under examination, not intended use.  The nanoparticles of the prior art need only meet those claimed limitations; they need not be suitable for Applicant’s specific intended use.

Applicant again cites Dul et al. (2019, of record).

The cited reference was addressed in the Office action of 11/18/20.  As set forth therein, the reference merely documents routine optimization for a specific intended use.

Applicant argues that the size of the nanoparticles of the claims renders them patentably distinct.

WO 2014/125256 teaches nanoparticles of the claimed size.

Applicant argues:
“Secondly, efficient delivery of the nanoparticle to APCs requires optimization of peptide loading. Nanoparticles containing 3% Cl9-A3 peptide show an enhanced uptake as compared with nanoparticles containing 1% peptide.”

Such clearly comprises routine optimization.  Moreover, the M.P.E.P. teaches that, in particular, optimization of concentration of components of a product are unlikely to render a product patentably distinct.

Applicant seems to argue that including glutathione to the nanoparticles of the claims renders them patentably distinct.

WO 2014/125256 teaches nanoparticles comprising glutathione.

6.   Claim 3, 10 and 62 stand rejected under 35 U.S.C. 103(a) as being unpatentable over WO 2014/125256 (IDS), as applied to Claims 2, 3, 9, and 11 above, in view of Thrower et al. (2008, IDS).

As set forth previously, WO 2014/125256 has been discussed above.

The reference differs from the claimed invention in that it does not teach the proinsulin C19-A3 peptide.

Thrower et al. teach that the proinsulin C19-A3 peptide is a T cell epitope in type 1 diabetes that can be targeted for the treatment of said disease (see particularly, page 157, column 1).

It would have been prima facie obvious to the ordinarily skilled artisan at the time of filing to employ the nanoparticle of WO 2014/125256 for the treatment of autoimmune disease, said particle comprising the proinsulin C19-A3 peptide given the teachings of Thrower et al. that said peptide comprises a T cell epitope to be targeted for the treatment of autoimmune disease that clearly would include type 1 diabetes given the teachings of WO 2014/125256 that insulin comprises an autoimmune antigen that can be employed on the nanoparticle of the reference.	

Applicant’s arguments filed 3/18/21 have been fully considered but are not found persuasive.  Applicant simply refers to the arguments addressed above.

7.   No claim is allowed.

8.   All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114. See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

9.   Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. G. R. EWOLDT whose telephone number is (571)272-0843.  The examiner is normally in the office Monday-Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Dan Kolker can be reached 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

10.   Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



G.R. Ewoldt, Ph.D., 7/13/21
Primary Examiner
Technology Center 1600


/G. R. EWOLDT/Primary Examiner, Art Unit 1644